277 S.W.3d 342 (2009)
Deandre L. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69369.
Missouri Court of Appeals, Western District.
February 17, 2009.
Ruth Sanders, Kansas City, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J, HAROLD L. LOWENSTEIN and JAMES M. SMART, JJ.
Prior report: 127 S.W.3d 714.

ORDER
PER CURIAM:
Deandre Davis was convicted by a jury of two counts of robbery in the first degree and two counts of armed criminal action. He was sentenced to two concurrent twenty-year terms of imprisonment for robbery and two concurrent ten-year terms of imprisonment for armed criminal action. Mr. Davis appeals the denial of his Rule 29.15 post-conviction claims of ineffective assistance of counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).